Title: To John Adams from Charles Francis Adams, 11 December 1825
From: Adams, Charles Francis
To: Adams, John


				
					My dear Grandfather.
					Washington. December 11th 1825.
				
				I was much delighted yesterday by the receipt of the letter from you. It assured me that you was still in good health and spirits, about which things I was a little anxious, from the time I had heard of your  intention to “submit” as Mr Browere not inappropriately terms it. I had been very much incommoded I must confess, in the operation, as my hair and ears were not so easily extracted from the plaister as might have been wished, for my own comfort. The operation was altogether so unpleasant, if not dangerous that I anticipated much inconvenience to you. But since it is over, and you have not suffered, I am rejoiced that the world will possess a fac simile of your countenance at your advanced age and venerable age.I am perfectly of your opinion with respect to the utility of study. Law no doubt makes men useful, but law alone would have but a partial effect upon the increase of man’s happiness. Poetry has it’s pleasures and when it does not enter too much into the attention of men is useful in improving the mind by enlarging the imagination and exciting lively feeling. It is very much to me like rich wine which tastes delightfully once a day after Dinner and then excess is to be guarded against. As to Mathematics, I have a great respect & veneration for them, but from some unaccountable early dislike, I have always admired them as I would Mosaic work—at a little distance. I never felt myself destined to be remarkable in this particular although I am willing to pay my share of admiration to those who are.Our world here is now commencing. The fashionable part of it is very dull. The political portion however makes ample amends. The Message which by this time you must have received, has occasioned much conversation and is admired or disliked as the persons are favourable or adverse to the Administration. It does in itself however, bear the impress of an able State paper, disclosing the desire, which every Chief Magistrate of this nation ought to have, of raising it’s character, and improving it’s prosperity to the utmost. The Virginians are a little startled at the boldness of the expressions, but their present doctrines, I imagine, are more owing to a desire of preserving them as characteristics of the State than from any attachment to the opinions.The family all join in expressing through me their ardent desire for the preservation of your health & the continuance of your life many years.Your ever affectionate Grandson
				
					Charles Francis Adams.
				
				
			